Citation Nr: 1518047	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to October 1965.  His death certificate indicates that he died on January [redacted], 2011.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's death certificate shows that the immediate cause of death was a cardiovascular accident.

2. The cause of the Veteran's death was not related to service or a service-connected disability.

3. At the time of the Veteran's death, he was not service-connected for any disorder.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2014); 38 C.F.R. § 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a February 2012 letter, the RO notified the appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death, and that the Veteran was not service-connected for any disability during his lifetime.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records, VA medical records, and lay statements have been associated with the record and have been reviewed by both the Agency of Original Jurisdiction (AOJ) and the Board in connection with these claims.  The appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  In addition, a July 2012 opinion as to cause of death was obtained after his death.  Although the July 2012 medical opinion on the cause of death did not expressly address whether a cardiovascular disability was incurred in service or is related to service, service treatment records affirmatively show no cardiac disabilities, other than instances of chest pain attributed to muscular issues, and there is no credible evidence of in-service manifestations of a cardiac disability.  Accordingly, an additional VA opinion is not necessary to substantiate the claim, as no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In December 2014, the Board remanded the case to obtain outstanding treatment records, including VA computerized patient records system records, prior to 2008.  On remand, the AOJ associated VA treatment records with the file dating back to 1996.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)

In this case, the Veteran's death certificate lists the immediate cause of death as cardiovascular accident.  The appellant claims that the cardiovascular accident which caused the Veteran's death was either directly related to service or was due to hypertension that was related to the Veteran's service.  She further contends that the Veteran served in the Republic of Vietnam and therefore is entitled to the presumption of service connection with regard to diseases caused by herbicides.  As the Veteran was not service-connected for any disability during his lifetime, the Board considers in the first instance whether the cause of his death was related to his military service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, such as valvular heart disease and cardiovascular-renal disease (including hypertension), if the disabilities are manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that valvular heart disease and a cardiovascular-renal disease, including hypertension, did not manifest during service or within the one-year presumptive period following service.  Accordingly, service connection on a presumptive basis is not warranted.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  One of these diseases is ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

For purposes of the presumption that ischemic heart disease is due to herbicide exposure, it must manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the RO submitted a request to the Service Department for verification of Vietnam service, but the response through the Personnel Information Exchange System (PIES) was that no Vietnam service was of record.  The appellant does not allege that the Veteran served in Thailand or that he was exposed to herbicides in any other manner.  Service treatment records show service in Munich, Germany; Fort Benning, Georgia; Fort Davis, Canal Zone; and Fort Polk, Louisiana.  The service treatment records support the negative finding from the PIES.  The Board finds the PIES records more credible and probative than the appellant's contentions that the Veteran served in Vietnam.  Thus, the Board finds that the Veteran did not serve in Vietnam and was not otherwise exposed to herbicides during service.  Therefore, he is not entitled to the presumptions with respect to diseases caused by herbicide exposure.

Turning to evidence of whether a cardiac disorder manifested in service or within one year of service discharge, service treatment records show instances of complaints of chest pain.  A January 1959 treatment note indicated the Veteran had right chest pains and sweating that awakened him.  The examination findings were negative except for costochondritis.  A February 1959 chest X-ray report stated "no findings" and "normal heart and lungs."  An October 1961 treatment note shows the Veteran complaining of pains in the heart area the prior day, with shortness of breath.  The result was a negative finding with "chest myalgia or neuralgia" noted.  December 1960, August 1961, and December 1962 X-rays and September 1961 and July 1963 electrocardiograms resulted in normal findings.  His May 1965 separation examination showed a normal heart and included an electrocardiogram.  At separation, the Veteran denied shortness of breath, pain or pressure in the chest, and palpitation or pounding heart.  Other examination reports and reports of medical history are also negative for manifestations of a cardiac disability.  

In short, the Veteran's in-service chest pain was determined to have been caused by musculoskeletal issues rather than cardiac problems and all diagnostic testing that could have revealed cardiac issues was negative for problems during service.  This evidence is highly probative to the point that there were no manifestations of a cardiac disability within service, and it outweighs the appellant's assertions implying that there were manifestations of a cardiac disability in service.  Of note, the appellant is not competent to provide an opinion as to the etiology of the Veteran's cardiovascular accident.  

With respect to the one year period following service, there are no contemporaneous or near contemporaneous records in the file.  An August 2002 VA record shows that arteriosclerotic cardiovascular disease was diagnosed in December 1997.  April 2007 VA treatment records note the Veteran did not have a history of congestive heart failure.  An echocardiogram taken at the time showed findings consistent with systemic hypertension.  No manifestations of cardiovascular disease to a compensable degree are shown within one year of service discharge.  Thus, the chronic disease presumption is not applicable.  

As the preponderance of the evidence is against a finding that a cardiac disorder manifested in service or to a compensable degree within the one year period following separation from service, and there is no other competent evidence linking a cardiac disorder to service, service connection for a cardiac disability, and thus for the cause of the Veteran's death, is not warranted.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Even assuming that hypertension contributed to the Veteran's death, the preponderance of the evidence is against a finding that hypertension was incurred in service or within one year of service discharge, or is otherwise related to service.  The July 2012 medical opinion found that death due to "cardiovascular accident" was less likely than not (less than 50 percent probability) caused by hypertension.  Moreover, the medical opinion found that hypertension did not at least as likely as not (50 percent or greater probability) have its onset during the Veteran's active duty.  The examiner reasoned that the Veteran did not have a diagnosis of hypertension while in service.  The examiner stated that the diagnosis of hypertension is documented in VA problem list at Overton Brooks VA Medical Center with a notation of "Hypertension" on 10/9/1996 entered on the list.  The examiner further stated that none of the in-service blood pressure readings meet the diagnostic criteria of "hypertension" nor did any of the blood pressures documented warrant subsequent follow up for repeat blood pressures at a later date.  Additionally, the examiner stated that the Veteran did not have any protein or microalbumin in any of his urines to suggest or support a diagnosis of hypertension in-service, and that his hypertension developed in 1996 when he was age 75.

The Board finds that the negative VA opinion should be afforded high probative value as it includes a specific, reasoned opinion by a medical examiner after a review of the relevant history.  The appellant is not competent to testify that hypertension resulted in the Veteran's death or is etiologically related to service.  

With respect to chronic disease presumptions, here, too, there are no records for the one year period following service.  However, the credible and probative evidence shows that hypertension was diagnosed in 1996.  Moreover, the medical examiner stated that the Veteran's in-service blood pressure readings did not warrant followup.  As there is no indication that there were manifestations of hypertension to a compensable degree within one year of service discharge, the chronic disease presumption is inapplicable.

For the foregoing reasons, the preponderance of the evidence is against a finding that hypertension was incurred in service or to a compensable degree within the one year period following separation from service, or is otherwise etiologically related to service.  Thus, service connection for hypertension and the cause of the Veteran's death are not warranted.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


